This opinion is subject to administrative correction before final disposition.




                                Before
                    ATTANASIO, MYERS, and KISOR
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Wyatt M. JENSEN
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202200139

                        _________________________

                         Decided: 26 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 26 April 2022 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for two years, forfeiture of all pay and allowances,
 and a dishonorable discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN
                 United States v. Jensen, NMCCA No. 202200139
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2